Citation Nr: 1431062	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  06-35 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a foot disability other than plantar warts.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The Veteran served on active duty from July 1963 to November 1983, including service in the Republic of Vietnam from May 1965 to May 1966 and from March 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in October 2010, when the Board denied entitlement to service connection for hypertension and entitlement to service connection for colon cancer.  An initial rating of 70 percent for post-traumatic stress disorder (PTSD) was granted, but entitlement to a rating higher than 70 percent was denied.  The issue of entitlement to service connection for a bilateral foot disability was remanded for further development.  

After the requested development was completed, the appeal was returned to the Board in November 2012.  The Board granted entitlement to service connection for plantar warts of both feet.  The issue of entitlement to service connection for a foot disability other than plantar warts was remanded for more development.  

The appeal was returned to the Board in May 2013, at which time it was determined that further development was still required.  An expert medical opinion was obtained and received from the Veterans Health Administration (VHA) in June 2013.  The Board obtained a clarification of this opinion in June 2014.  The matter is now ready for appellate review. 


FINDINGS OF FACT

1.  Expert medical opinion indicates that the Veteran's degenerative joint disease is the proximate result of neurogenic arthropathy due to his service connected diabetes with neuropathy.

2.  Expert medical opinion states it is likely that the Veteran's bilateral plantar fasciitis was aggravated by his service connected plantar warts; medical evidence establishes a baseline of mild symptoms bilaterally prior to aggravation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the right foot have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

2.  The criteria for service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310, 4.20, 4.71a, Code 5276 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 




Service Connection

The Veteran contends that his degenerative joint disease of the right foot and bilateral plantar fasciitis are the result of over 20 years of physical training such as running while wearing boots.  Other theories of entitlement were raised by the record, including service connection secondary to other service connected disabilities.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The record shows that service connection has already been established for PTSD; diabetes mellitus, type II; plantar warts of the right foot; plantar warts of the left foot; prostate cancer; and erectile dysfunction.  He has a combined evaluation of 80 percent, as well as a total rating based on individual unemployability due to service connected disabilities (TDIU).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

A review of the record shows that except for dental records, the Veteran's service treatment records are missing.  

A March 2011 VA examination of the feet included an X-ray study of the right foot that showed degenerative joint disease.  An X-ray study of the left foot was normal.  The diagnosis for the right foot was degenerative joint disease of the right foot with plantar fasciitis and plantar warts.  The diagnosis of the left foot was left foot plantar fasciitis and plantar warts.  The examiner declined to express an opinion regarding the etiology of these disabilities.  An opinion was obtained in March 2013, but the Board determined that this opinion was inadequate.  

In view of the inadequacy of the previous opinions, an expert opinion was obtained from a VHA podiatrist in June 2013.  In relevant part, the examiner gave a negative opinion regarding the development of arthritis due to physical training in service.  However, the examiner added that the Veteran's degenerative disease "may be related" to his service connected diabetes mellitus.  The examiner then noted that the Veteran had well documented diabetic neuropathy.  He explained that the loss of protective sensation can result in degenerative neuropathy arthropathy, which most often presents unilaterally.  He noted that this process is well documented in the medical literature.  The X-ray findings documented a mid-foot degenerative process.  This process also explained the periosteal reaction of the 4th right metatarsal presenting as an old fracture.  The examiner added that this degenerative neuropathic arthropathy could explain the Veteran's chronic complaint of right foot pain.  He further added that it was not likely that the Veteran's service connected plantar warts/callouses caused unilateral right mid-foot degenerative arthritis but may have aggravated plantar fasciitis due to a painful gait.  

Although the June 2013 opinion raised new theories of entitlement, it's equivocal nature that included use of words such as "may" and "might", required that clarification be obtained as to the probability that either degenerative arthritis of the right foot or bilateral plantar fasciitis were incurred or aggravated due to a service connected disability.  This clarification was obtained in June 2014, and was authored by the same podiatrist who had written the June 2013 opinion.  

The June 2014 opinion stated that it was likely that the unilateral right foot degenerative joint disease is related to the Veteran's service connected diabetes resulting from loss of sensation produced by the diabetes.  This was referred to neurogenic arthropathy or Charcot Disease.  The examiner stated that he was unable to establish a baseline severity of the arthritis prior to aggravation as he did not have the clinical and radiological evidence necessary to determine the baseline.  

The June 2014 opinion further stated that it was likely the plantar fasciitis was an aggravation by an abnormal gait pattern due to the service connected plantar warts and callouses.  The examiner was unable to determine a baseline of severity, but noted that the plantar warts were service connected effective from 2004, and the plantar fasciitis was diagnosed in March 2011.  The examiner believed that this was a reasonable period of time to develop bilateral plantar fasciitis from an antalgic gait.  

The Board finds that these uncontroverted opinions support entitlement to service connection for degenerative arthritis of the right foot and for bilateral plantar fasciitis.  

In regards to the degenerative arthritis opinion, the examiner states that he was unable to establish a baseline of severity of the arthritis prior to aggravation.  However, a close reading of the June 2013 opinion in conjunction with the June 2014 opinion shows that degenerative neuropathy arthropathy results from a loss of protective sensation due to diabetic neuropathy.  In other words, this disability was not aggravated by the neuropathy due to the service connected diabetes, but initially developed proximately due to this disability.  Therefore, it is not necessary to establish a baseline of severity prior to a grant of service connection, and entitlement to service connection for degenerative arthritis of the right foot is established. 

As for the bilateral plantar fasciitis, it is less clear from the two opinions as to whether the examiner believes that this disability was caused by the plantar warts or merely aggravated by the plantar warts.  Given the repeated use of the term "aggravated" by the examiner in both of his opinions, the Board finds that the examiner opined that the plantar warts aggravated the plantar fasciitis without initially causing this disability.  As such, a baseline in severity of the plantar fasciitis must be established before service connection may be awarded.  The examiner stated that he was unable to establish such a baseline in the June 2014 opinion.  

The June 2014 examiner does note that plantar fasciitis was first diagnosed in March 2011.  The March 2011 VA examiner found that the contraction and shortening of the plantar fascia for each foot was slight in degree.  The alignment of the Achilles tendon was normal on weight bearing.  The Veteran had pain and limitations with standing and walking, but he could stand for 15 to 30 minutes and did not require any type of support with his shoes.  When evaluated by analogy to the rating criteria for flatfoot, the Board finds that this equates to mild symptoms bilaterally, and that this was the baseline prior to aggravation.  See 38 C.F.R. §§ 3.310(b); 4.20, 4.71a, Code 5276 (2013).  The Board further concludes that given the uncontroverted expert medical opinion that the Veteran's service connected bilateral plantar warts aggravated his bilateral plantar fasciitis, and given that a baseline of mild symptoms bilaterally prior to aggravation has been established, entitlement to service connection for bilateral plantar fasciitis is warranted.  The Board notes that in reaching this decision, all reasonable doubt has been resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for degenerative joint disease of the right foot is granted. 

Entitlement to service connection for bilateral plantar fasciitis is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


